Title: William D. Meriwether to Thomas Jefferson, 19 March 1812
From: Meriwether, William D.
To: Jefferson, Thomas


          
                  Dear Sir 
                  March 19th 1812
          
		   
		   
		   
		  I send by your boy two bushels of malt but it is not sufficiently dried for grinding, and should youe want any more will with pleasure furnish youe with it,  barly to sowe if youe are not already supplied 
          
		   
		   
		  
		  
		  I am much obliged to you for your books on brewing, in hopes that I may profit by them, and will return them as soon as the Season for brewing is over;
		   and remain
          Yours RespectfulyW D. Meriwether
        